DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on June 21, 2022 , amendments to the claims have been acknowledged. 
 Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2, line 6 recites “and ranges from 0 to 1.2”. The term “x” is missing from this limitation. This limitation should recite “and x ranges from 0 to 1.2”.   Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakura et al. (US 20090081548).  
Regarding claims 1 and 2, Nakura discloses a positive electrode active material for a lithium ion battery [0019], the positive active material includes a lithium composite oxide [0043]. The lithium composite oxide is represented by the  general formula when 0=z,  LivNi1-w-x-y-zCowCaxMgyO2, where 0.85 ≤ v ≤1.25, 0 < w ≤ 0.75, 0 < x ≤ 0.1, 0 < y ≤ 0.1, and 0 < w+x+y ≤ 0.80 [0046]. Examiner notes that LiNi0.7Co0.1Ca0.1Mg0.1O2, where v=1, w=0.1, x=0.1, y=0.1 and z=0, reads on the claimed general formula LixNiyCozMwO2, where M is selected from the group consisting of Al, W, Cr, Mo, Mg, Be, Ca, Ta, Si and combinations thereof and x ranges from 0 to 1.2 (Nakura  v=1), the sum of y+z+w ranges from 0.8 to 1.2 (Nakura  sum of 0.7 + 0.1 + 0.2 = 0.9) , w ranges from 0 to 0.5 (Nakura Ca and Mg  combined = 0.2), y and z are both greater than zero , and the ratio z/y ranges from 0 to 0.5 (Nakura 0.1/0.7 = 0.14).   (Claims 1 and 2)
Regarding claims 3 and 4, Nakura discloses all of the limitations as set forth above in claims 1 and 2. Nakura further discloses a lithium composite oxide for a positive active material represented by  general formula when 0=z,  LivNi1-w-x-y-zCowCaxMgyO2, where 0.85 ≤ v ≤1.25, 0 < w ≤ 0.75, 0 < x ≤ 0.1, 0 < y ≤ 0.1, and 0 < w+x+y ≤ 0.80 [0046], therefore reading on the claimed wherein M is selected from the combined Ca and Mg. (Claims 3 and 4)
Regarding claim 7, Nakura discloses all of the limitations as set forth above in claim 1. Nakura further discloses a lithium composite oxide for a positive active material represented by  general formula when 0=z,  LivNi1-w-x-y-zCowCaxMgyO2, where 0.85 ≤ v ≤1.25, 0 < w ≤ 0.75, 0 < x ≤ 0.1, 0 < y ≤ 0.1, and 0 < w+x+y ≤ 0.80 [0046]. Nakura further discloses the positive electrode includes active material particles [0023]. Nakura further discloses the active material particles are formed in a powder [0090]-[0091], therefore Nakura discloses a powder mass comprising multiple particles of the positive active material.  (Claim 7)
Regarding claim 8, Nakura discloses all of the limitations as set forth above in claim 7. Nakura further discloses a lithium ion secondary battery including the lithium composite oxide [0018]. (Claim 8)
Regarding claim 9, Nakura discloses all of the limitations as set forth above in claim 8. Nakura further discloses a negative electrode, positive electrode and a electrolyte in ionic contact with the positive and negative electrode ([0020]-[0022]).  (Claim 9)
Regarding claim 10, Nakura discloses all of the limitations as set forth above in claim 9. Nakura further discloses as the negative electrode active material graphite can be used [0075]. (Claim 10)
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Hwang et al. (US 20150349327).
Regarding claim 11, Hwang discloses a method of producing a  positive  active material including a lithium metal oxide [0034]. The lithium metal oxide is represented by  chemical formula LixM1aM2bM3cOy  wherein M1,M2 and M3 are selected from the group consisting of Ni, Co,  Mg, Ca,  Cr,  Mo, and Al, and 0 < x ≤ 1.1, 2 ≤ y ≤ 2.02, 0 ≤ a ≤ 1, 0 ≤ b ≤ 1, 0 ≤ c ≤ 1, and 0 < a + b + c  ≤  1 [0039]-[0041]. Examiner notes that LiNi0.8Co0.15Al0.05O2, where x=1, a=0.8, b=0.15 and  c=0.05, reads on the claimed general formula LixNiyCozMwO2, where M is selected from the group consisting of Al, W, Cr, Mo, Mg, Be, Ca, Ta, Si and combinations thereof and x ranges from 0 to 1.2 (Hwang  x=1), the sum of y+z+w ranges from 0.8 to 1.2 (Hwang  sum of 0.8 + 0.15 + 0.05 = 1.0) , w ranges from 0 to 0.5 (Hwang Al = 0.05, y and z are both greater than zero , and the ratio z/y ranges from 0 to 0.5 (Hwang  0.15/0.8 = 0.18). Hwang further discloses the lithium-metal oxide (positive active material) is  prepared using co-precipitation [0051]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakura et al. (US 20090081548).  
Regarding claim 5, Nakura discloses all of the limitations as set forth above in claim 2.  Nakura further discloses the positive electrode includes active material particles [0023]. Nakura further discloses the average particle size for the lithium composite oxide (positive active material)  is 1 to 30 µm [0064]. Examiner notes 1 to 20 µm is overlapping with the claimed ranged of 10 nm to 20 µm. As stated in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists”. (See also In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)). Therefore it would have been obvious for the person of the ordinary skill in the art to select the overlapping claimed range from the range disclosed in the prior art reference because the prior art reference finds that the prior art composition in the overlapping disclosed range has a suitable utility. Also see MPEP  § 2131.03 and § 2123. (Claim 5)
Regarding claim 6, Nakura discloses al of the limitations as set forth above in claim 1. Nakura further discloses the positive electrode includes active material particles [0023]. Nakura further discloses average particle size for the lithium composite oxide (positive active material)  is 1 to 30 µm [0064]. Examiner notes 1 to 10 µm is overlapping with the claimed ranged of 50 nm to 10 µm. As stated in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists”. (See also In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)). Therefore it would have been obvious for the person of the ordinary skill in the art to select the overlapping claimed range from the range disclosed in the prior art reference because the prior art reference finds that the prior art composition in the overlapping disclosed range has a suitable utility. Also see MPEP  § 2131.03 and § 2123. (Claim 6)
Response to Arguments
Applicant’s arguments filed June 21, 2022  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722